FILE COPY


In re IBEX Staffing Solutions,
        Inc. and Pronto
     InsuranceAppellant/s



                                Fourth Court of Appeals
                                        San Antonio, Texas
                                              January 15, 2014

                                            No. 04-13-00640-CV

               IN RE IBEX STAFFING SOLUTIONS, INC. and Pronto Insurance

                                     Original Mandamus Proceeding1

                                                   ORDER

Sitting:         Catherine Stone, Chief Justice
                 Sandee Bryan Marion, Justice
                 Marialyn Barnard, Justice

         On September 20, 2013, relators filed a petition for writ of mandamus. The petition complains of
a July 5, 2013 order granting plaintiff’s motion for new trial based on the omission of an instruction in the
jury charge. Relator seeks a writ of mandamus directing the trial judge to vacate the order granting a new
trial. The order complained of was signed by the Honorable Irene Rios. However, Judge Rios is no longer
the presiding judge of the County Court at Law No. 10, Bexar County, Texas.

         Pursuant to Rule 7.2(b) of the Texas Rules of Appellate Procedure, we ABATE this proceeding
for thirty days from the date of this order to allow the newly appointed judge of the County Court at Law
No. 10 to reconsider Judge Rios’s July 5, 2013 order that is complained of in this proceeding. See TEX. R.
APP. P. 7.2(b) (“If the case is an original proceeding under Rule 52, the court must abate the proceeding
to allow the successor to reconsider the original party’s decision.”). The trial judge is directed to consider
the challenged order and underlying matters and determine whether the challenged order should remain in
effect, be modified, or be set aside and render a new order accordingly.

        Relators are ORDERED to file in this court either the appropriate motion to dismiss this original
proceeding or an amended petition for writ of mandamus and appendix no later than fourteen days
following the trial court’s ruling on the reconsideration of Judge Rios’s July 5, 2013 order.


It is so ORDERED on January 15th, 2014.                      PER CURIAM




ATTESTED TO: _____________________________
             Keith E. Hottle
             Clerk of Court


1 This proceeding arises out of Cause No. 376802, styled Andrea Collie v. IBEX Staffing Solutions, Inc. and Pronto
Insurance, pending in the County Court At Law No. 10, Bexar County, Texas, the Honorable Irene Rios presiding.